DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/29/2021 is acknowledged. Claim 1 has been amended and claims 2-20 have been newly added.  Accordingly, claims 1-20 are currently pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
At this time, the following title is suggested: 
“Sensor assembly for motor vehicle”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hanzel et al. (US 20080296926 A1, hereinafter, “Hanzel”, newly cited by the Examiner) in view of Matsui et al. (JP 2005239133 A, hereinafter, “Matsui”, newly cited by the Examiner).

Regarding claim 1, Hanzel teaches a sensor assembly (automatically actuatable closure panel system, see figures 1-5) for a motor vehicle (vehicle 10, see fig 1), the sensor assembly comprising: 
a sensor (sensors 40, see fig 3), 
a processor (controller 32, see fig 2) for processing signals output (signals from 40, see ¶ 26) by the sensor (40) during operation of the sensor assembly (system), wherein processing at the processor (32) of the signals output (signals from 40) by the sensor (40) causes the processor to generate heat (since all controller having functioning algorithms or processes generates heat when active); and 
wherein, with the sensor assembly (40) disposed at the motor vehicle (10), signals output (signals from 40) by the sensor (40) are processed at the processor (32) 
wherein, responsive to detecting (see steps 108, 110 and 112 of fig 5), via processing at the processor (32) of signals output (signals from 40) by the sensor (40), movement of the body part of the person (physical command, gesture, or series of gestures or commands, see ¶ 27, and fig 4a-4b), a closure panel (lift gate 14B) of the vehicle (10) is moved (see ¶ 19).

Hanzel does not explicitly teach a housing; 
the sensor disposed in the housing;
the processor disposed in the housing;
a heater member disposed in the housing, the heater member configured to radiate heat generated by the processor to exterior of the housing to regulate the temperature of the processor;
wherein the heater member comprises an elongated portion having an outer wall and an internal cavity; 
wherein the elongated portion comprises a plurality of radiator fins extending radially outwardly from the outer wall; 

However, one of ordinary skill would have recognized processors require physical protection from foreign elements, in particular, processors in vehicles are subject to a wide range of weather and driving conditions. Also, processors work 
 
Matsui teaches a sensor assembly (OHM main body 1, see figures 11-13) for a motor vehicle (vehicle roof C1, see fig 12) including 
a housing (heat insulating case 110, see fig 11); 
a sensor (camera 105a) disposed in the housing (110), 
a processor (control circuit 105c) disposed in the housing (110);
a heater member (heat pipe, not labeled but seen in fig 13) disposed in the housing (110, at least heat input portion 301 of the heat pipe), the heater member (heat pipe) configured to radiate heat generated by the processor (105c) to exterior (as seen in fig 11) of the housing (110) to regulate the temperature of the processor (105c);
wherein the heater member (heat pipe) comprises an elongated portion (heat pipe transporting section 302, see fig 13) having an outer wall (outer wall of the heat pipe) and an internal cavity (internal cavity of the pipe is not seen but expected in heat pipes); 
wherein the elongated portion (302) comprises a plurality of radiator fins (air cooling fins 303, see fig 13) extending radially outwardly from the outer wall (evident from figure 13). 
Matsui into the teachings of Hanzel, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to include a housing and heat member to protect the device from dust, humidity, rain, impacts and elevated temperatures, as temperature fluctuations are common within and all around vehicles.

Regarding claim 5, Hanzel does not explicitly teach wherein the housing comprises a port, and wherein the elongated portion is routed through the port of the housing.
Matsui teaches wherein the housing (110) comprises a port (see right end of 110, not labeled but seen in fig 11), and wherein the elongated portion (302) is routed through the port (port) of the housing (110).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to include heat member as taught by Matsui into the teachings of Hanzel in order to provide a better path for heat dissipation. One of ordinary skill in the art would have been motivated to make this modification to reduce the impact of high temperatures on the processor.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hanzel in view of Matsui as applied to claim 1 above, and further in view of Stam et al. (US 6587573 B1, hereinafter, “Stam”, newly cited by the Examiner).

Regarding claims 2-3, Hanzel does not explicitly teach comprising a printed circuit board disposed in the housing, wherein the processor is disposed at the printed circuit board.
Stam teaches a sensor assembly (system 4000, see figure 11); 
a printed circuit board (main circuit board 1015) disposed in the housing (rearview mirror mount 1003), wherein the processor (controller 1105) is disposed at the printed circuit board (1015); and wherein the sensor (glare lights sensor 1109) is disposed at the printed circuit board (1015).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to position the sensor and controller of Henzel on a printed circuit board as taught by Stam, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to make this modification because a variety of complex components can be easily fixed on .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hanzel in view of Matsui as applied to claim 1 above, and further in view of  Trotta Saverio (US 20180196501 A1, hereinafter, “Trotta”, newly cited by the Examiner).

Regarding claim 4, Hanzel teaches methods to enhance communication with the user, so that the user operates some components of the vehicle hands free, including using sensor that include emit electromagnetic field (EMF) sensing capabilities, i.e. radar; 
Hanzel does not explicitly teach wherein the sensor comprises a radar sensor having a plurality of transmit antennas and a plurality of receive antennas, and wherein the processor processes radar signals received from the receive antennas.
Trotta teaches a sensor assembly (gesture detection system 100, see fig 1);
wherein the sensor (gesture sensor 101) comprises a radar sensor (radar transmit antenna 116 and a radar receive antenna 118, see ¶ 24) having a plurality of transmit antennas (116, see ¶ 33) and a plurality of receive antennas (118, see ¶ 33), and wherein the processor (control circuit of mobile device 106, see ¶ 7) processes radar signals received from the receive antennas (118).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the sensor as taught by Trotta into the teachings of Hanzel so that the user controls various operations of the car from outside 

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hanzel in view of Matsui as applied to claim 1 above, and further in view of  Mitic et al. (US 20090213613 A1, hereinafter “Mitic”, newly cited by the Examiner).

Regarding claim 6, Hanzel does not explicitly teach comprising a fluid within the internal cavity of the elongated portion of the heater member.
Mitic teaches a motor vehicle light assembly (motor vehicle headlight 1, see figure 6 and figures 1-5 to show common elements and features to all embodiments), having a housing (headlight housing 2) and a heater member (heatsink 8, cooling structures 11, loop thermosiphon 35); 
a fluid (36) within the internal cavity (see cavity holding 36, not labeled but evident from figure 6) of the elongated portion (see elongated portion of 8) of the heater member (8).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to include heat member as taught by Mitic into the teachings of Hanzel in order to provide the heat member with a fluid that improves heat 

Regarding claim 12, Hanzel does not explicitly teach wherein the plurality of radiator fins are configured in discrete groups spaced from one another along the outer wall of the heater member.
Mitic teaches a motor vehicle light assembly (motor vehicle headlight 1, see figure 6 and figures 1-5 to show common elements and features to all embodiments), having a housing (headlight housing 2) and a heater member (heatsink 8, cooling structures 11, loop thermosiphon 35); 
wherein said plurality of radiator fins (11) are configured in discrete groups (note, 11s are arranged in groups of at least one fin, see discrete groups examples A or B or C or D, in annotated figure below) spaced from one another (as seen in figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to include heat member as taught by Mitic into the teachings of Hanzel in order to provide the heat member with a fluid that improves heat exchange. One of ordinary skill in the art would have been motivated to make this modification to reduce the impact of high temperatures on the processor.

Figure 6 of Mitic with Examiners annotation has been reproduced below:


    PNG
    media_image1.png
    618
    803
    media_image1.png
    Greyscale

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hanzel in view of Matsui and Mitic as applied to claims 1 and 12 above, and further in view of  Ohsawa et al. (US 8982559 B2, hereinafter, “Ohsawa”, newly cited by the Examiner).

Regarding claim 13, Hanzel does not explicitly teach wherein at least some of the discrete groups include a plurality of the radiator fins spaced from one another by a first distance, and wherein adjacent ones of the discrete groups are spaced from one another by a second distance greater than the first distance.
Ohsawa teaches a heater member (heat sink 30, see figure 5) having discrete groups of fins (see groups of fins on the surrounding and facing portions); 

It would have been obvious to one of ordinary skill in the art to incorporate the discrete groups as taught by Ohsawa into the teachings of Hanzel in order to achieve a more effective heat transfer from the heater member. One of ordinary skill would have been motivated to make this modification to effectively localize heat behind the light-transmissive lens desired areas, and thus normalize temperature within the vehicle light assembly.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hanzel in view of Matsui as applied to claim 1 above, and further in view of  Manninen et al. (US 10043729 B1, hereinafter, “Manninen”, newly cited by the Examiner).

Regarding claim 14, Hanzel does not explicitly teach wherein the outer wall of the heater member is formed of a first type of material and the plurality of radiator fins is formed of a second type of material, wherein the first type of material and the second type of material are different.
Manninen teaches a device (power electronics module 1, see figure 1) having an elongated member (base plate of heatsink 2) and fins (fins of 2); 

It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the elongated member materials as taught by Manninen into the teachings of Hanzel in order to achieve a more effective heat transfer from the elongate member into the fins and out to the light-transmissive lens. One of ordinary skill would have been motivated to make this modification to increase the service life of the LEDs.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hanzel in view of Matsui and Trotta.

Regarding claim 15, Hanzel teaches sensor assembly (automatically actuatable closure panel system, see figures 1-5) for sensing at a rear portion (rear of vehicle 10) of a motor vehicle (10), the sensor assembly (system) comprising: 
a sensor (40); 
a processor (32) for processing radar signals (signals from 40) during operation of the sensor assembly (system), wherein processing at the processor (32) of the radar signals (signals from 40) causes the processor (32) to generate heat (since all controller having functioning algorithms or processes generates heat when active); 

wherein, responsive to detecting (see steps 108, 110 and 112 of fig 5), via processing at the processor (32) of radar signals (signals from 40), movement of the body part (leg of 12) of the person (12), a rear lift gate (14b) of the vehicle (10) is moved.

Hanzel does not explicitly teach a housing;
the sensor disposed in the housing;
the processor disposed in the housing;
wherein the sensor comprises a radar sensor having a plurality of transmit antennas and a plurality of receive antennas
wherein the radar signals are received from the receive antennas
a heater member disposed in the housing, 
the heater member configured to radiate heat generated by the processor to exterior of the housing to regulate the temperature of the processor; 
wherein the heater member comprises an elongated portion having an outer wall and an internal cavity; 
wherein the elongated portion comprises a plurality of radiator fins extending radially outwardly from the outer wall; 

However, one of ordinary skill would have recognized processors require physical protection from foreign elements, in particular, processors in vehicles are subject to a wide range of weather and driving conditions. Also, processors work processing signals at higher speeds that increase their temperature. In vehicles, processor are subject to internal and external temperatures, environmental temperatures, distance of the sensor to the exhaust system or closeness to the engine bay. Thus, proper managing of working temperatures is paramount for the proper functioning of the processor and to avoid permanent damage.

Matsui teaches a sensor assembly (OHM main body 1, see figures 11-13) for a motor vehicle (vehicle roof C1, see fig 12) further comprising:
a housing (heat insulating case 110, see fig 11); 
the sensor (105a) disposed in the housing (110);
the processor (105c) disposed in the housing (110);
a heater member (heat pipe, not labeled but seen in fig 13) disposed in the housing (110), 
the heater member (heat pipe) configured to radiate heat generated by the processor (105c) to exterior of the housing (110) to regulate the temperature of the processor (105c); 
wherein the heater member (heat pipe) comprises an elongated portion (302) having an outer wall (outer wall of 302) and an internal cavity (internal cavity of the pipe is not seen but expected in heat pipes); 

It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to include the housing and heat member as taught by Matsui into the teachings of Hanzel, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to include a housing and heat member to protect the device from dust, humidity, rain, impacts and elevated temperatures, as temperature fluctuations are common within and all around vehicles.

 Although, Hanzel teaches methods to enhance communication with the user, so that the user operates some components of the vehicle hands free, including using sensor that include emit electromagnetic field (EMF) sensing capabilities, i.e. radar; 
Hanzel as modified by Matsui does not explicitly teach wherein the sensor comprises a radar sensor having a plurality of transmit antennas and a plurality of receive antennas; wherein the radar signals are received from the receive antennas.
Trotta teaches a sensor assembly (gesture detection system 100, see fig 1);

It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the sensor as taught by Trotta into the teachings of Hanzel as modififed by Matsui so that the user controls various operations of the car from outside the car while approaching to it, such as a thumbs-up hand gesture may be detected to open the trunk. One of ordinary skill in the art would have been motivated to make this modification because radar systems are accurate in a much smaller detection range than other gesture sensors, and because a smaller detection range prevents interfering with radar reflections, including interfering gestures, from affecting the proper behavior of the system.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hanzel in view of Matsui and Trotta as applied to claim 15 above, and further in view of  Mitic.

Regarding claim 16, Hanzel does not explicitly teach wherein the plurality of radiator fins are configured in discrete groups spaced from one another along the outer wall of the heater member.
Mitic teaches a motor vehicle light assembly (motor vehicle headlight 1, see figure 6 and figures 1-5 to show common elements and features to all embodiments), 
wherein said plurality of radiator fins (11) are configured in discrete groups (note, 11s are arranged in groups of at least one fin, see discrete groups examples A or B or C or D, in annotated figure below) spaced from one another (as seen in figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to include heat member as taught by Mitic into the teachings of Hanzel in order to provide the heat member that improves heat exchange. One of ordinary skill in the art would have been motivated to make this modification because fins are highly efficient in exchanging heat with the environment.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hanzel in view of Matsui and Trotta as applied to claim 15 above, and further in view of  Manninen.
Regarding claim 17, Hanzel does not explicitly teach wherein the outer wall of the heater member is formed of a first type of material and the plurality of radiator fins is formed of a second type of material, wherein the first type of material and the second type of material are different.
Manninen teaches a device (power electronics module 1, see figure 1) having an elongated member (base plate of heatsink 2) and fins (fins of 2); 
wherein the outer wall (outer wall of 2) of the heater member (2) is formed of a first type of material (aluminum, see col 2, lines 17-18) and the plurality of radiator fins 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the elongated member materials as taught by Manninen into the teachings of Hanzel in order to achieve a more effective heat transfer from the elongate member into the fins and out to the light-transmissive lens. One of ordinary skill would have been motivated to make this modification to increase the service life of the LEDs.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hanzel in view of Matsui, Stam and Trotta.

Regarding claim 18, Hanzel teaches a sensor assembly (automatically actuatable closure panel system, see figures 1-5) for a motor vehicle (vehicle 10, see fig 1), the sensor assembly comprising: 
a sensor (40), wherein the sensor (40) comprises a radar sensor (see ¶ 26); 
a processor (32) for processing radar signals (signals from 40) during operation of the sensor assembly (assembly), wherein processing at the processor (32) of the radar signals (signals from 40) causes the processor (32) to generate heat (since all controller having functioning algorithms or processes generates heat when active); 
wherein, with the sensor assembly (system) disposed at the motor vehicle (10), radar signals (signals from 40) are processed at the processor (32) to detect movement 
wherein, responsive to detecting (see steps 108, 110 and 112 of fig 5), via processing at the processor (32) of radar signals (signals from 40), movement of the body part of the person (physical command, gesture, or series of gestures or commands, see ¶ 27), a closure panel (14b) of the vehicle is moved.

Hanzel does not explicitly teach a housing,
a heater member disposed in the housing, the heater member configured to radiate heat generated by the processor to exterior of the housing to regulate the temperature of the processor; 
wherein the heater member comprises an elongated portion having an outer wall and an internal cavity; 
wherein the elongated portion comprises a plurality of radiator fins extending radially outwardly from the outer wall; 

However, one of ordinary skill would have recognized processors require physical protection from foreign elements, in particular, processors in vehicles are subject to a wide range of weather and driving conditions. Also, processors work processing signals at higher speeds that increase their temperature. In vehicles, processor are subject to internal and external temperatures, environmental temperatures, distance of the sensor to the exhaust system or closeness to the engine 

Matsui teaches a sensor assembly (OHM main body 1, see figures 11-13) for a motor vehicle (vehicle roof C1, see fig 12) further comprising:
a housing (heat insulating case 110, see fig 11); 
a heater member (heat pipe, not labeled but seen in fig 13) disposed in the housing (110), the heater member (heat pipe) configured to radiate heat generated by the processor (105c) to exterior (exterior of 110) of the housing (110) to regulate the temperature of the processor (105c); 
wherein the heater member (heat pipe) comprises an elongated portion (302) having an outer wall (outer wall of heat pipe) and an internal cavity (inner cavity of the heat pipe); 
wherein the elongated portion (302) comprises a plurality of radiator fins (303) extending radially outwardly from the outer wall (evident from figure 13). 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to include the housing and heat member as taught by Matsui into the teachings of Hanzel, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this 

Hanzel as modified by Matsui does not explicitly teach 
a printed circuit board disposed in the housing; 
sensor disposed at the printed circuit board; 
processor disposed at the printed circuit board.
Stam teaches a sensor assembly (system 4000, see figure 11); 
a printed circuit board (main circuit board 1015) disposed in the housing (rearview mirror mount 1003), 
wherein the sensor (glare lights sensor 1109) is disposed at the printed circuit board (1015);
wherein the processor (controller 1105) is disposed at the printed circuit board (1015); 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to position the sensor and controller of Hanzel as modified by Matsui on a printed circuit board as taught by Stam, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 

Although, Hanzel teaches methods to enhance communication with the user, so that the user operates some components of the vehicle hands free, including using sensor that include emit electromagnetic field (EMF) sensing capabilities, i.e. radar;
Hanzel as modified by Matsui and Stam does not explicitly teach 
a plurality of transmit antennas and a plurality of receive antennas; 
radar signals received from the receive antennas.
Trotta teaches a sensor assembly (gesture detection system 100, see fig 1);
a plurality of transmit antennas (116) and a plurality of receive antennas (118); 
radar signals (signals from 116, 118) received from the receive antennas (116).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the sensor as taught by Trotta into the teachings of Hanzel as modified by Matsui and Stam so that the user controls various operations of the car from outside the car while approaching to it, such as a thumbs-up hand gesture may be detected to open the trunk. One of ordinary skill in the art would have been motivated to make this modification because radar systems are accurate in a much smaller detection range than other gesture sensors, and because a smaller detection range prevents interfering with radar reflections, including interfering gestures, from affecting the proper behavior of the system

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hanzel in view of Matsui, Stam and Trotta as applied to claim 18 above, and further in view of Mitic.

Regarding claim 19, Hanzel does not explicitly teach wherein the plurality of radiator fins are configured in discrete groups spaced from one another along the outer wall of the heater member.
Mitic teaches a motor vehicle light assembly (motor vehicle headlight 1, see figure 6 and figures 1-5 to show common elements and features to all embodiments), having a housing (headlight housing 2) and a heater member (heatsink 8, cooling structures 11, loop thermosiphon 35); 
wherein said plurality of radiator fins (11) are configured in discrete groups (note, 11s are arranged in groups of at least one fin, see discrete groups examples A or B or C or D, in annotated figure below) spaced from one another (as seen in figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to include heat member as taught by Mitic into the teachings of Hanzel in order to provide the heat member that improves heat exchange. One of ordinary skill in the art would have been motivated to make this modification because fins are highly efficient in exchanging heat with the environment.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hanzel in view of Matsui, Stam and Trotta as applied to claim 18 above, and further in view of Manninen.

Regarding claim 20, Hanzel does not explicitly teach wherein the outer wall of the heater member is formed of a first type of material and the plurality of radiator fins is formed of a second type of material, wherein the first type of material and the second type of material are different.
Manninen teaches a device (power electronics module 1, see figure 1) having an elongated member (base plate of heatsink 2) and fins (fins of 2); 
wherein the outer wall (outer wall of 2) of the heater member (2) is formed of a first type of material (aluminum, see col 2, lines 17-18) and the plurality of radiator fins (fins of 2) is formed of a second type of material (copper, see col 2, line 20), wherein the first type of material (aluminum) and the second type of material (copper) are different.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the elongated member materials as taught by Manninen into the teachings of Hanzel in order to achieve a more effective heat transfer from the elongate member into the fins and out to the light-transmissive lens. One of ordinary skill would have been motivated to make this modification to increase the service life of the LEDs.


Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 7-11, although Hanzel and Matsui teach the sensor assembly of claim 1 above, the prior art the prior art of the record fails to teach wherein the heater member is openable and closeable responsive to temperature at the sensor assembly; and
wherein the heater member is opened responsive to the temperature at the sensor assembly being above a threshold level; and
wherein, when the heater member is opened, heat is free to flow into the internal cavity of the elongated portion, and wherein, when the heater member is closed, heat is inhibited from flowing into the internal cavity of the elongated portion; and,
wherein a controller is operable to open and close the heater member; and
wherein the controller adjusts the valve responsive to a temperature sensor that senses the temperature at the sensor assembly.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OMAR ROJAS CADIMA/           Examiner, Art Unit 2875          


/DIANE I LEE/           Supervisory Patent Examiner, Art Unit 2875